DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
A previous drawing objection 
 
 was previously made because the cooling devices and associated position of claim 27 has not been shown.  MPEP § 608.02(d) requires that every feature of the invention specified in the claims must be shown in accordance with 37 CFR 1.83(a), or the feature(s) canceled from the claim(s). The Applicant states that Figures 1 and 4 show two rectangular boxes outside the modulation column thus indicating the presence of individual exterior component at each of the modulations positons because Paragraph [0039] indicates that each of the modulation positions can have gas jets to supply cold gas or hot gas.  The original disclosure of the instant application fails to claim, demonstrate or disclose a cooler at the first modulation position and the cooler at the second modulation position as stated in claim 27.  The rectangular boxes have not been previously labeled in the drawings nor the specification explains what they are.  Furthermore, Paragraph [0038] specifically sates “The thermal modulation may be achieved by cold and hot gas jets into the first and the second modulation positions”; this states that cold or hot fluid streams are directed to the first and second modulation positions, not that there are is a cooling device assigned for each of the modulation positions.  For such reasons, the drawing objection is proper and stands.
In regards to the 112(a) and 112(b) rejection made for claim 27,
 the Applicant states that, due to the paragraph [0039] of the specification, a person of ordinary skill in the art would understand this to indicate that each of the modulation positions can have gas jets to supply cold gas or hot gas and that Figures 1 and 4 demonstrate two rectangular boxes shown outside the modulation columns, indication the presence of individual exterior components at each the modulation 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

However, the Examiner notices in the remarks that the Applicant states “Applicant submits that the specification does not disclose separate cooling devices at each of the modulation positions”, thus agreeing with the Examiner that there is no disclosure in the specification of said subject matter.  In addition, the explanation above directed to the drawing objection demonstrates and explains that the disclosure lacks in positively disclosing a cooling device at each of the first and second modulation positions.  Furthermore, none of the claims filed on 01/30/2018 (which is part of the original disclosure) contain subject matter directed to a cooling device at each of the first and second modulation positions.  Therefore, the 112(a) and 112(b) of claim 27 is proper and still stands.

Regarding the 102 rejection of claims 12, 26 and 28,
 the Applicant states primary reference Panic does not disclose a modulation column having one or more portions of the interior wall not coated with a stationary phase because Panic used a power supply to selectively remove the stationary phase along segments of the trapping capillary but Panic never checks to see if the coating has been removed from those segments and it is simply assumed that most of the stationary phase has been destroyed, thus not teaching or teaching away of “one or more portion of the interior wall of the modulation column not coated with the stationary phase” .  MPEP 2141.02 (VI) states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)

However, Panic does not teach away from the claimed invention because Panic does teach that a series of experiments were carried out to determine the number of discharge events required to ensure removal of the stationary phase in the trap that would produce results comparable to an interface constructed from uncoated deactivated capillaries and it was determined that this was achieved when the number of consecutive discharge events was at least 30 (Page 3072, 2nd column).  Therefore, based on the experiment done by Panic, the complete removal of the stationary phase along the capillary is obtained thus resulting in one or more portion of the interior wall of the modulation column not coated with the stationary phase.  In conclusion, Panic does teach the claim limitation of claims 12, 26 and 28 and the 102 rejection is proper.

Regarding the 102 rejection of claim 27, 
the Applicant states that claim 27 recites a cooling device at the first modulation positon and a cooling device at the second modulation position and that the Examiner incorrectly interpreted these to be the same cooling device and found that Panic’s single cooling blower met both claim elements.   MPEP 2173.03 states :
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished).
The Examiner interpreted the cooling device being the same since it was unclear whether there where 2 distinct cooling devices or a single cooling device per the 112(a) and 112(b) rejections; to which Panic does teach a cooling device (cooling blower) to cool both of the modulation positions based on Broadest Reasonable Interpretation and as best understood from the lack of clarity (as explained in the 112(a) and 112(b) rejections).  However, pertaining to Applicant’s argument of two separate cooling devices, Panic still reasonably reaches the cooling blower being a dual nozzle adjustable spot cooler (Page 3072, Column 2, second to last paragraph); thus being two separate “cooling devices” for each modulation position.  For such reason, Panic does teach the subject matter of claim 27 based on Broadest Reasonable Interpretation and as best understood from the lack of clarity (as explained in the 112(a) and 112(b) rejections).  

Regarding the 103 rejection of claims 22 and 24,
The Applicant states that Zhou relates to nanoscale gas chromatography module and that it says nothing about a modulation column, let alone the coatings that may be employed for a modulation column; thus there is no reason would modify Panic’s modulation column based on Zhou’s teachings about GC channel layers.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 In the instant case, Panic already teaches stationary phases being coatings in a modulation column having in a gas chromatography system (See Panic Page 3073, Section 3.1). Zhou relied on to state that it is known in the art to use a coating (which is polar, such as polyethylene glycol) in a gas chromatography channel/column (See Zhou at least [0002, 0014 and 0024]).  Therefore, it is obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhou’s polyethylene glycol stationary phase as Panic’s stationary phase in order to obtain different and desired elution times or retention times of the compounds based on the desired sample to be analyzed (See Zhou [0024]).  In conclusion, the 103 rejection of claims 22 and 24 are proper and stands.
Drawings
The drawings of Figure 2A-2B and 3 were received on 08/09/2021.  These drawings are accepted.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling devices and associated positioning of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 
 
first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 27,
 
the original disclosure of the invention states in paragraph [0019] that the modulator modulates on specific positions of the modulation column by means of cooling and heating.  However, the original disclosure does not positively state and/or demonstrate a cooling device at the first modulation position and a cooling device at the second modulation position.  Therefore, the inventor(s) do not have possession at the time the application was filed of a cooling device at the first modulation position and a cooling device at the second modulation position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
 
 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27
 
states “a cooling device at the first modulation position; and a cooling device at the second modulation position”.  Due to the 112(a) rejection above and the original disclosure, it is unclear whether there are 2 cooling devices or whether there is a single cooling device since MPEP 2173.02(I) states:
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. 
 .  For examination purposes, the Examiner will interpret the limitation in question as the cooling device at the first modulation position and the cooling device at the second modulation position being the same cooling device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 21, 23, 25-32 are rejected under 35 U.S.C. 102(a)(1)
 as being anticipated by Panić et al. (“Development of a new consumable-free thermal modulator for comprehensive two-dimensional gas chromatography”; 2011; Hereon referred to as “NPL”).
Regarding claim 12,
 
NPL discloses a modulation column (Figure 1, Parts A and B; Title and Abstract) for use in a two-dimensional gas chromatography system (1D and 2D; See Figure 1, Parts A and B; Title and Abstract), wherein the modulation column (Figure 1, Parts A and B-) comprises: 
a first modulation position (See annotated Figure 1a);
a second modulation position (See annotated Figure 1a) separated from the first modulation position (See annotated Figure 1a) by a length (the first modulation position and the second modulation position are separated from one another; See Figure 1a); 
one or more portions (each of the first and second modulation portions contains a stationary phase; Section 3.1) of an interior wall (the internal wall of the capillary is coated with the stationary phase(s); Section 3.1) of the modulation column (Figure 1, Parts A and B; Title and Abstract) coated with a stationary phase (See annotated Figure 1); and 
one or more portions (non-grayed area; Figure 1a and 1b) of the interior wall (inner wall of the capillary; See Figure 1a and 1b) of the modulation column (Figure 1, Parts A and B; Title and Abstract) not coated with the stationary phase (Figure 1a demonstrate portions inside of the capillary, i.e. modulation column, not being grayed; thus the non-grayed area indicate an absence of a stationary phase within the interior wall of the modulation column; See Figures 1a and 1b).

    PNG
    media_image1.png
    934
    1398
    media_image1.png
    Greyscale

Regarding claim 13,
 
NPL discloses wherein said one or more portions (each of the first and second modulation portions contains a stationary phase; Section 3.1) coated with the stationary phase (the internal wall of the capillary is coated with the stationary phase(s); Section 3.1; See annotated Figure 1a) comprise only (annotated Figure 1a demonstrates that only the grayed areas, i.e. the first and second modulation positions, coated with the stationary phase) the first modulation position (See annotated Figure 1a and 1b) and the second modulation position (See annotated Figure 1a and 1b). 

Regarding claim 21,

 NPL discloses wherein the modulation column (Figure 1, Parts A and B; Title and Abstract) has a length of 3-200 cm (Figure 1a demonstrates that the capillary, i.e., the modulation column, is 15cm in length; Section 2), and an inner diameter of 0.1-0.53 mm (Figure 1A demonstrates that the capillary, i.e., the modulation column, has an inner diameter of 0.1cm; Section 3.1).

Regarding claim 23, 

NPL discloses wherein the stationary phase (grayed area within the capillary; See annotated Figure 1a) is non-polar (the grayed areas of the capillary is coated with polydimethylsiloxane, where polydimethylsiloxane is non-polar; Sections 2 and 3.1).

Regarding claim 25,
 
NPL discloses wherein the stationary phase (grayed area within the capillary; See annotated Figure 1a) is polydimethylsiloxane (the grayed areas of the capillary is coated with polydimethylsiloxane; Sections 2 and 3.1).

Regarding claim 26, 

NPL discloses a thermal modulator (Figure 1, Parts A and B; Title and Abstract) configured for use in a two-dimensional gas chromatography system (1D and 2D; See Figure 1, Parts A and B; Title and Abstract), comprising: 
an inlet (See annotated Figure 1a), an exit (See annotated Figure 1a), and a modulation column (See annotated Figure 1A) between the inlet (See annotated Figure 1a) and the exit (See annotated Figure 1a), wherein the modulation column (See annotated Figure 1A) comprises: 
a first modulation position (See annotated Figure 1a);
a second modulation position (See annotated Figure 1a) separated from the first modulation position (See annotated Figure 1a) by a length (the first modulation position and the second modulation position are separated from one another; See Figure 1a);
one or more portions (each of the first and second modulation portions contains a stationary phase; Section 3.1) of an interior wall (the internal wall of the modulation column is coated with the stationary phase(s); Section 3.1) of the modulation column (see annotated Figure 1a) coated with a stationary phase (See annotated Figure 1a); and 
Attorney Docket No. 20210054-01one or more portions (non-grayed area; Figure 1a and 1b) of the interior wall (inner wall of the modulation column; See Figure 1a and 1b) of the modulation column (Figure 1, Parts A and B; Title and Abstract) not coated with the stationary phase (Figure 1a demonstrate portions inside of the modulation column not being grayed; thus the non-grayed area indicate an absence of a stationary phase within the interior wall of the modulation column; See Figures 1a and 1b).

    PNG
    media_image2.png
    934
    1398
    media_image2.png
    Greyscale

Regarding claim 27, 
NPL discloses a cooling device (based on the 112 rejections made above and under BRI, the cooling blower meets the cooling device; See Figures 1a and 1b) at the first modulation position (See annotated Figures 1a and 1b); and a cooling device (based on the 112 rejections made above and under BRI, the cooling blower meets the cooling device; See Figures 1a and 1b) at the second modulation position (See annotated Figures 1a and 1b).

Regarding claim 28, 

NPL discloses a two-dimensional gas chromatography system (See Figure 1, Parts A and B; Title and Abstract) comprising: 
a sample inlet (from where the analytes are introduced in to the 1D/1st column through the inlet of the 1D/1st column; Section 2),
a primary dimension column (1D/1st column; Figures 1a and 1b) having an inlet (the inlet of the 1D/1st column is connected to where the analytes come from so that the analytes are eluted by the 1D/1st column; Section 2) and an exit (the exit of the 1D/1st column is connected to the inlet of the modulation column; See annotated Figures 1a and 1b) that is coated with a first stationary phase (the 1D/1st column is a VF-5ms 30m x 0.25mm x 1µm/0.5µm, where the 30m is the length, 0.25mm is the inner diameter and 1µm/0.5µm is the thickness of the stationary phase coating in the 1st column; Section 2) with a first thickness (1µm/0.5µm is the thickness of the stationary phase coating; Section 2), 
a secondary dimension column (2D/2nd column; Figures 1a and 1b) having an inlet (the inlet of the 2D/2nd column is connected to the exit of the modulation column; See annotated Figures 1a and 1b) and an exit (the exit of the 2D/2nd column is connected to the flame ionization detector (FID) in order to acquire chromatographic data; Section 2) that is coated with a second stationary phase (SolGel WAX 1.4m/2.5m x 0.25mm x 0.25µm; where 1.4m/2.5m is the length of the column, 0.25mm is the internal diameter of the column and 0.25µm is the is the thickness of the stationary phase coating in the 2nd column; Section 2) with a second thickness (0.25µm is the is the thickness of the stationary phase coating in the 2nd column; Section 2),
 a thermal modulator (Figure 1, Parts A and B; Title and Abstract) comprising:
 an inlet (See annotated Figure 1a), an exit (See annotated Figure 1a), and a modulation column (See annotated Figure 1A) between the inlet (See annotated Figure 1a) and the exit (See annotated Figure 1a); the modulation column (See annotated Figure 1A) comprising:
 a first modulation position (See annotated Figure 1a);
 a second modulation position (See annotated Figure 1a) separated from the first modulation position (See annotated Figure 1a) by a length (the first modulation position and the second modulation position are separated from one another; See Figure 1a);
 one or more portions (each of the first and second modulation portions contains a stationary phase; Section 3.1) of an interior wall (the internal wall of the modulation column is coated with the stationary phase(s); Section 3.1) of the modulation column (see annotated Figure 1a) coated with a third stationary phase (See annotated Figure 1a) with a third thickness (coating has 3µm of thickness; Section 3.1); and
 one or more portions (non-grayed area; Figure 1a and 1b) of the interior wall (inner wall of the modulation column; See Figure 1a and 1b) of the modulation column (Figure 1, Parts A and B; Title and Abstract) not coated with stationary phase (Figure 1a demonstrate portions inside of the modulation column not being grayed; thus the non-grayed area indicate an absence of a stationary phase within the interior wall of the modulation column; See Figures 1a and 1b); 
a detector (the flame ionization detector (FID); Section 2); 
wherein the sample inlet (from where the analytes are introduced in to the 1D/1st column through the inlet of the 1D/1st column; Section 2) is connected to the inlet of the primary dimension column (the inlet of the 1D/1st column is connected to the sample inlet in order to receive the analytes to be eluted; Section 2), the exit (based on the flow direction seen in Figure 1A, the exit of the 1D/1st column is connected to the inlet of the modulation column; See annotated Figure 1A) of the primary dimension column (1D/1st column; Figures 1a and 1b) is connected to the inlet (annotated Figure 1a) of the thermal modulator (Figure 1, Parts A and B; Title and Abstract), the exit (annotated Figure 1A) of the thermal modulator (Figure 1, Parts A and B; Title and Abstract) is connected to the inlet (based on the flow direction seen in Figure 1A, the exit of the modulation column is connected to the inlet of the 2D/2nd column; See Figures 1a and 1b) of the secondary dimension column (2D/2nd column; Figures 1a and 1b), and the exit of the secondary dimension column is connected to the detector (the exit of the 2nd column is connected to the flame ionization detector (FID) in order to analyze the analytes and acquire the chromatographic data; Section 2), and wherein the first (the 1D/1st column is a VF-5ms 30m x 0.25mm x 1µm/0.5µm), second (SolGel WAX 1.4m/2.5m x 0.25mm x 0.25µm) and third stationary phases (polydimethylsiloxane; Section 3.1) are different (VF-5ms has a coating of inert 5% phenylmethyl polysiloxane, SolGel WAX has a coating of polyethylene glycol and the capillary has a coating of polydimethylsiloxane; therefore, the first, second and third stationary phases are different; See Sections 2 and 3.1), and 
wherein the first, second, and third thicknesses are different (the first thickness is 1µm/0.5µm, the second thickness is 0.25µm and the third thickness is 3µm; therefore, the first, second and third thickness are different).
Note: the Examiner has provided 2 PDF documents proving that VF-5ms has a coating of inert 5% phenylmethyl polysiloxane and SolGel WAX has a coating of polyethylene glycol.

Regarding claim 29, 

NPL discloses wherein the third stationary phase (the coating of polydimethylsiloxane has a thickness of 3µm; Section 3.1) has a different physical property (thickness; Sections 2 and 3.1) than the first stationary phase (VF-5ms has a coating thickness of 1µm/0.5µm; Section 2) and the second stationary phase (SolGel WAX has a coating thickness of 0.25µm).

Regarding claim 30, 

NPL discloses wherein the third stationary phase (coating of polydimethylsiloxane; Section 3.1) has a different chemical property (each of the stationary phases has different chemical compositions) than the first stationary phase (coating of 5% phenylmethyl polysiloxane; Section 2) and the second stationary phase (SolGel WAX has a coating of polyethylene glycol; Section 2).

Regarding claim 31, 
NPL discloses wherein the third thickness (the coating of polydimethylsiloxane has a thickness of 3µm; Section 3.1) is greater (the third thickness of 3µm is greater than the thickness of 1µm/0.5µm and the thickness of thickness of 0.25µm) than the first thickness (VF-5ms has a coating thickness of 1µm/0.5µm; Section 2) and the second thickness (SolGel WAX has a coating thickness of 0.25µm).

Regarding claim 32,
 
NPL discloses one or more gas jets (dual nozzle adjustable spot cooler will produce 2 streams of gas fluid, i.e. gas jets; Page 3072, Column 2, second to last paragraph) for cooling (Page 3072, Column 2, second to last paragraph) the first and the second modulation positions (See annotated Figure 1a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24 are rejected under 35 U.S.C. 103 

as being unpatentable over NPL in view of Zhou et al. (WO 2016064859; “Zhou”).
Regarding claim 22,
 
NPL discloses the stationary phase but does not expressly teach the stationary phase is polar.
However, Zhou discloses wherein the stationary phase ([0024]) is polar (polyethylene glycol; [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhou’s polar stationary phase as NPL’s stationary phase in order to obtain different and desired elution times or retention times of the compounds based on the desired sample to be analyzed (See Zhou [0024]).

Regarding claim 24,
 
NPL discloses the stationary phase but does not expressly teach the stationary phase is polyethylene glycol.
However, Zhou discloses wherein the stationary phase ([0024]) is polyethylene glycol ([0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhou’s polyethylene glycol stationary phase as NPL’s stationary phase in order to obtain different and desired elution times or retention times of the compounds based on the desired sample to be analyzed (See Zhou [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856      
                                                                                                                                                                                                  /DAVID L SINGER/Primary Examiner, Art Unit 2856